DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 8-20, and 22-24 are pending in this application.  Claims 3-7 and 21 have been cancelled.  Claims 1, 2, 8-20, and 22-24 are rejected in this Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 26, 2021 has been entered.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims  1, 2, 8-20, and 22-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 15/588139. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed invention is encompassed by that of Application No. 15/588139.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8-20, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kosikowski (Cheese and Fermented Milk Foods) in view of Fessman (US 3462282), Allen (US 3503760), Case et al (http://blog.cheesemaking.com/smoking-your-cheese/), Smoked Cheese (cold smoking), and Cheesy Times for the reasons set forth in rejecting the claims in the last Office action.  
Kosikowski disclose the general process for cheese production comprising subjecting milk, nonfat milk, and/or cream, to the action of a lactic acid-producing bacterial culture; adding at least one clotting enzyme to the ingredients to set them into a semisolid mass; cutting the semisolid mass; stirring the semisolid mass; heating the semisolid mass with continued stirring to cause separation of whey and curd; draining off the whey; matting the curd into a cohesive mass to create a milled curd; allowing the cohesive mass to set; cutting the cohesive mass into pieces by milling; salting the curd; stirring the curd; and draining the curd (see pages 90-108). Kosikowski also discloses smoked cheese (see page 259).
The claims appear to differ as to the application of smoke to the cheese curds.
Fessman (US 3462282) disclose the application of smoke to cheese (see entire patent, especially column 2, lines 31-44).
Allen (US 3503760) disclose the application of smoke to a cheese (see entire patent, especially Example IX).
Case (http://blog.cheesemaking.com/smoking-your-cheese/) discloses the application of hardwood smoke (e.g. apple, cherry, maple, pecan, and hickory) to cheese and cheese curds at a cool 
Smoked Cheese (cold smoking) discloses the smoking of cheese curds (see entire document).
Cheesy Times discloses the general smoking of cheese (see entire document).
It would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to smoke cheese as taught by Fessman (US 3462282), Allen (US 3503760), Case et al (http://blog.cheesemaking.com/smoking-your-cheese/), Smoked Cheese (cold smoking), and Cheesy Times at any time in the cheese process as taught by Kosikowski in order to obtain a smoked cheese because smoking of cheese products is conventional and well-known in the art.  Applicant is using art-recognized components and process steps in order to obtain no more than expected result.  Once the art has recognized the use of smoke to provide flavor, the use and manipulation of amounts and times would be obvious, expected, and well-within the skill of the art.   
All of the claim limitations, including amounts, times, and equipment, have been considered.  In the absence of a showing of unexpected results, the parameters claimed are deemed to be no more than a matter of choice and at most are considered to be personal preference.

Claims 1, 2, 8-20, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over RU 2124296 in view of SU 1732905.
RU 2124296 teaches a method of producing a block of smoked cheese comprising producing cheese curd by adding to milk a lactic acid-producing bacterial culture, ferment (pepsin or chymosin) and calcium chloride, the curd cutting, setting curds and whey removal, further the made smoking compound is added to the cheese curd, and pressing the cheese curd to form a block of smoked cheese (p. 4-5,7).  RU 102294 discloses that wood smoke produced by hickory, cherry, applewood, maple or mesquite, is known from RU 102294 (claims).
3 of wood smoke to 1 kg of cheese curd and the wood smoke with the cheese curd is incubated at temperature range of 4°C to 55°C.
SU 1732905 teaches cheese smoking in a smoking chamber (by smoke) at a temperature of 35°C is known (col. 4).
It would have been obvious to a person of ordinary skill in the art to use 35°C as taught by SU 1732905 in that of RU 2124296 because the use of a 35°C temperature to smoke cheese is conventional.
As for the amount of smoke per 1 kg of product, it is noted that the selection and manipulation of this parameter to achieve the required smoked aroma of the product is known and conventional for the skilled person.
As for the feature of smoking time, this feature appears to be no more than optimization by experimentation.  No results are disclosed to provide support for unexpected results.
As for the feature of uniform smoking of a block of smoked cheese, i.e. the block has smoking aroma within full curd, are known from RU 2124296 (p. 4-5, 7).
As for the feature of adding the inclusion (e.g. smoking compound) to salted curd, adding calcium chloride and animal ferment (chymosin) to make the curd, are known from RU 2124296 (p. 4-5, 7).
The use of an auger for raw stock stirring, are known from RU 2212151(examples), wherein for one skilled in the art, it is obvious that the auger speed can be variable.
The use of a conveying system to place the product before the wood smoke is added, are known from SU 281144 (col. 3-4).
Applying a vacuum during the incubating step, are known from RU 2381656 (abstract).
Making a block of smoked cheese by subjecting milk to the action of a lactic acid-producing bacterial culture, adding chymosin to form a semisolid mass, cutting and heating the mass, stirring, 
All of the claim limitations, including amounts, times, and equipment, have been considered.  In the absence of a showing of unexpected results, the parameters claimed are deemed to be no more than a matter of choice and at most are considered to be personal preference.

US 20110151071 and US 20140057027 are cited as of interest to the claimed invention.

Response to Arguments
Applicant's arguments filed January 26, 2021 have been fully considered but they are not persuasive.
Applicant argues that the claimed invention provides for a smoke flavor that varies by no more than 10% throughout the block.
As set forth above, Kosikowski disclose the general process for cheese production comprising subjecting milk, nonfat milk, and/or cream, to the action of a lactic acid-producing bacterial culture; adding at least one clotting enzyme to the ingredients to set them into a semisolid mass; cutting the semisolid mass; stirring the semisolid mass; heating the semisolid mass with continued stirring to cause separation of whey and curd; draining off the whey; matting the curd into a cohesive mass to create a milled curd; allowing the cohesive mass to set; cutting the cohesive mass into pieces by milling; salting the curd; stirring the curd; and draining the curd. Kosikowski also discloses smoked cheese.  Fessman (US 3462282) disclose the application of smoke to cheese.  Allen (US 3503760) disclose the application of smoke to a cheese.  Case (http://blog.cheesemaking.com/smoking-your-cheese/) discloses the application of hardwood smoke (e.g. apple, cherry, maple, pecan, and hickory) to cheese and cheese curds at a cool temperature.  Case also discloses smoking at any time in the cheese process.  Smoked Cheese (cold smoking) discloses the smoking of cheese curds.  Cheesy Times discloses the general smoking of cheese.


The declaration submitted  under 37 CFR 1.132 filed January 26, 2021 is insufficient to overcome the rejection of claims 1, 2, 8-20, and 22-24 based upon 35 U.S.C. 103 as set forth in the last Office action because  
1) the declaration is not commensurate in scope with the broadest claims, 
2) the declaration does not compare to or address all of the cited prior art, and 
3) the declaration clearly states on page 3 that the ratio of the smoke to the curds and the 1-600 seconds are result effective variables.

In the absence of a showing of unexpected results, the parameters claimed are deemed to be no more than a matter of choice and at most are considered to be personal preference.  It is noted that the selection and manipulation of the amount of smoke to achieve the required smoked aroma of the product is known and conventional for the skilled person in the art.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

LAW
April 22, 2021